Citation Nr: 1614183	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-47 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1980.

These matters came to the Board of Veterans' Appeals (Board) from October 2010 and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in April 2014.


FINDINGS OF FACT

1.  Hypertension did not manifest during service, nor within a year of separation from active service and is not otherwise related to the Veteran's active service.

2.  Ischemic heart disease is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in August 2010 pertaining to his claimed hypertension, and in March 2011 pertaining to his claimed ischemic heart disease.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letters also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issues on appeal, to include substantial compliance with the April 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA examinations in July 2011 and July 2014, and an addendum opinion was proffered in August 2014.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records, identified post-service treatment records, and lay contentions of the Veteran.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (2014).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  Hypertension is not a presumptive disease.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Hypertension

The Veteran asserts that he takes medications for hypertension and contends that the stress of serving in combat in Vietnam caused his hypertension as far back as 1967.  He also contends that his 1980 separation examination, which notes dizziness, is evidence that his hypertension began in service.  

Service treatment records are negative for complaints of or a diagnosis of high blood pressure.  The records do not contain any recorded high blood pressure readings.  On the July 1980 Report of Medical Examination conducted for separation purposes, the Veteran's blood pressure was 136/82.  On a July 1980 Report of Medical History conducted for separation purposes, the Veteran checked the 'No' box for 'High or low blood pressure' but checked the 'Yes' box for 'Dizziness or fainting spells.'  The examiner noted dizziness with prolonged standing.  05/19/2014 VBMS entry, STR-Medical.

Hypertension is reflected in September 2009 VA treatment records.  11/17/2009 VBMS entry, Medical Treatment Record-Government Facility.

In July 2014, the Veteran underwent a VA hypertension examination.  08/13/2014 VBMS entry, C&P Exam.  The examiner diagnosed hypertension and indicated that the date of diagnosis was in 2009.  The examiner commented that the Veteran's blood pressure reading was normal at 136/82 on his July 1980 separation examination.  A history of dizziness with prolonged standing without any treatment was noted.  The examiner noted that blood pressure readings were normal on other physical examinations, including examinations in the 1960s.  The examiner opined that it was not likely that his hypertension arose during the Veteran's military service or is otherwise etiologically related to service.  The examiner stated that there is no indication in service treatment records of dizziness associated with elevated blood pressure readings or hypertension.  The Veteran was not diagnosed with hypertension until 2009, many years after completion of military service.  The dizziness described was more likely due to postural changes with orthostasis rather than blood pressure elevation or hypertension.  The examiner also stated that there is no indication of an association of elevated blood pressure readings or hypertension to Agent Orange exposure or a positive association to herbicide exposure.  

The Board finds that the July 2014 VA examiner's opinion is the most probative of record as the opinion was based on a review of the evidence and a clear rationale is provided in support of the conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has hypertension that manifested in service, within a year of separation of service, or is otherwise due to his active service.  There is no contrary opinion of record.  

As detailed above, service treatment records are negative for any complaints or treatment related to high blood pressure, and a diagnosis is not reflected until 2009, thus approximately 19 years after separation from service.  With respect to negative evidence, the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Board has given consideration to the lay evidence from the Veteran pertaining to his hypertension, to include his assertions that his combat service caused his hypertension or that his dizziness noted on separation was a manifestation of his hypertension.  The Veteran, however, does not have the requisite medical expertise to find that his current hypertension is due to service.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  With regard to the contentions that his dizziness is a manifestation of hypertension, in light of such assertions, a medical opinion was sought which was negative.  The medical opinion outweighs the lay contentions of the Veteran.  The Veteran has otherwise provided no support for such assertion.  The Veteran has also offered no support for any assertion that his hypertension is due to exposure to herbicides during service.

The Board notes that hypertension is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between current hypertension and active service.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Ischemic heart disease

The Veteran has submitted multiple statements contending that he is being treated for high cholesterol, which indicates that he suffers from ischemic heart disease and/or coronary artery disease.  The Board notes that Agent Orange exposure has been conceded; the question is whether he has ischemic heart disease or coronary artery disease.

In July 2011, the Veteran underwent a VA ischemic heart disease examination; ischemic heart disease was not diagnosed.  07/08/2011 VBMS entry, VA Examination.  In July 2014, the Veteran underwent another VA ischemic heart disease examination; ischemic heart disease was not diagnosed.  The examiner commented that he has hyperlipidemia and atypical chest pain, non-ischemic.  08/13/2014 VBMS entry, C&P Exam.  In a September 2014 addendum opinion, the examiner explained that the Veteran does not have evidence of ischemic heart disease.  09/30/2014 VBMS entry, C&P Exam.  His chronic atypical chest pain is not ischemic in nature and he does not have anginal-type symptoms.  He has a laboratory diagnosis of hyperlipidemia, which has not progressed to atherosclerotic vascular or heart disease at this time and is unrelated to his atypical chest pains.  A diagnosis of hyperlipidemia is a laboratory diagnosis.  Secondary hyperlipidemias are often combined hyperlipidemias of several types due to several medical conditions and lifestyle behaviors, including diabetes mellitus, nephrotic syndrome, hypothyroidism, dietary intake, and chronic alcohol use.  It is a known associated risk factor for developing atherosclerotic vascular disease, which is modifiable with treatment.  

The Veteran has submitted a copy of a prescription for Simvastatin 40 milligrams in support of his claim for 'coronary artery disease.'  10/14/2015 VBMS entry, Medical Treatment Record-Government Facility.  Such prescription, however, is to help lower "bad" cholesterol.  There is no indication that such medication is prescribed for ischemic heart disease/coronary artery disease or any heart condition.  Likewise, treatment records on file do not reflect diagnoses of ischemic heart disease or coronary artery disease.  

Elevated cholesterol is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  

Inasmuch as the VA examinations show that the Veteran does not have ischemic heart disease, or any other heart disorder, and treatment records on file do not reflect a diagnosis, service connection must be denied.  In short, the Veteran is not shown to have ischemic heart disease and the requirements for service connection are therefore not met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The fact that his hyperlipidemia could lead to the development of atherosclerotic vascular disease does not lead to a current finding that he has a disability of ischemic heart disease or any heart condition.  

In so finding, the Board acknowledges that the Veteran is competent to report any observable symptomatology.  However, he lacks the medical expertise to conclude that such symptoms are manifestations of ischemic heart disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While acknowledging the diagnosis of chest pains, the Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Thus, the claim for ischemic heart disease must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for ischemic heart disease is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


